Appeal by defendant, as limited by his motion, from two sentences of the County Court, Suffolk County, both imposed July 26, 1979, upon his conviction of two counts of attempted burglary in the third degree, on pleas of guilty, the sentences being concurrent definite prison terms of nine months and one year, respectively. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to concurrent periods of probation of five years and case remanded to the County Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentences were excessive to the extent indicated herein. Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.